The State of TexasAppellee




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    February 25, 2014

                                   No. 04-13-00667-CR

                               Raymond Sandoval GARCIA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 7, Bexar County, Texas
                                 Trial Court No. 383282
                         Honorable Genie Wright, Judge Presiding


                                      ORDER


       The trial court’s motion for an extension of time to file the supplemental record
containing findings of fact and conclusions of law is GRANTED. Time is extended to April 4,
2014.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court